APPEAL OF J. W. BLAIR, ADMINISTRATOR, ESTATE OF W. A. BLAIR.Blair v. CommissionerDocket No. 1870.United States Board of Tax Appeals5 B.T.A. 988; 1926 BTA LEXIS 2720; December 31, 1926, Promulgated *2720 W. E. Baird, C.P.A., for the petitioner.  Robert A. Littleton, Esq., for the Commissioner.  LANSDON *988  This appeal is from the determination of a deficiency of $188.59 in the income taxes of the decedent for the year 1920.  The deficiency arises from the disallowance by the Commissioner of a loss of $1,780, sustained by the decedent in the sale of a residence in the City of Atchison, Kans.  FINDINGS OF FACT.  Some time prior to March 1, 1913, the decedent purchased a residence in Atchison, Kans., and lived in it until in 1917, when a fire compelled him to remove his furniture therefrom.  Thereafter he resided for a few months with his parents, and then in a suburban residence which he purchased and occupied as his home.  The property in which the fire occurred remained vacant until early in 1918, when he remodeled and reconstructed the building to put it on a rental basis, expending about $2,000 for that purpose.  Thereafter he rented it for profit and regularly accounted for the rentals in his income-tax returns.  In 1920 he sold the property to his tenant.  In his income-tax return for the year 1920 the decedent deducted from his gross income*2721  the amount of $1,780, as a loss sustained in a *989  transaction entered into for profit.  Upon audit of such return, the Commissioner disallowed the alleged loss, added the amount thereof to the decedent's gross income, and determined the deficiency here in controversy.  OPINION.  LANSDON: The petitioner has failed to prove the cost of the property, its value at March 1, 1913, the amounts expended in its repair for rental purposes, or the sale price.  Lacking these essential factors for the determination of gain or loss, we approve the determination of the Commissioner.  Judgment will be entered for the Commissioner.